DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/10/2022, the amendment/reconsideration has been considered. Claims 20-22 and 24-39 have been amended, claims 23 are canceled. Claims 1-20 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/10/2022, with respect to the rejection(s) of the amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

	Allowable Subject Matter
Claims 20-22 and 23-39 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 03/10/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Robinson et al. Pub. No.: US 20090119360 A1, is one of the most pertinent art in the field of invention and discloses, the invention with the capacity to perform a condition control before the transmitting of a message to a recipient, by means of at least one item of information obtained from a data server external to the control device and the transmitting terminal, with the external information used for the control not therefore coming either from the message to be controlled or the control device itself. This entails greater flexibility and a larger variety in the types of condition that may be attached to a message to allow its transmission.
	Perez et al. Pub. No.: 20210133664 Ai is yet another one of the closest
invention in the same field of endeavor and discloses, the method comprises (1)
determining whether to allow delivery of an item based at least in part on a first
computing entity and a second computing entity being in direct communication with
each other; and (2) responsive to determining to allow delivery of the item based at
least in part on the first computing entity and the second computing entity being in direct
communication with each other, providing a notification for display indicating that the
item is allowed to be delivered.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446